 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TROY ANDERSON,                                     No. 2:19-cv-0302 DB P
12                       Petitioner,
13            v.                                         ORDER
14    WARDEN,
15                       Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. Petitioner has not paid the appropriate filing fee or filed a

19   request to proceed in forma pauperis.

20           Petitioner is presently incarcerated at California State Prison, Corcoran in Kings County.

21   He is serving a sentence for a conviction rendered by the Contra Costa County Superior Court.

22           The general rule with regard to habeas applications is that both the United States District

23   Court in the district where petitioner was convicted and the District Court where petitioner is

24   incarcerated have jurisdiction over the claims. See Braden v. 30th Judicial Circuit Court, 410 U.S.

25   484 (1973). In the instant case, petitioner's conviction occurred in an area covered by the District

26   Court for the Northern District of California.

27   /////

28   /////
                                                        1
 1            Accordingly, in the furtherance of justice, IT IS HEREBY ORDERED that this matter is

 2   transferred to the United States District Court for the Northern District of California. Id. at 499

 3   n.15; 28 U.S.C. § 2241(d).

 4   Dated: September 23, 2019

 5

 6

 7
     /DLB7;
 8   DB/Inbox/Priority/ande0302.108a.CJRA

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
